DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's preliminary amendment filed on 09/23/2019 is acknowledged.
Claims 1-20 are pending. 


3. The Drawings are objected to for the following reasons:
The Brief Description of Drawings, specifically the description of Figure 9C at [0023] admits to color drawings: “approximately 40% of the PD-L1 Fc and 30% of the PD-L1 (green), treated animals survived until day 75,” whereas the Drawings filed on 05/09/2019 are monochrome.  Appropriate correction or clarification is required. 

Applicant is advised that color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:  “The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.”  Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).






5. Claims 12 and 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, claims 12 and 13 have not been further treated on the merits. 



6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7. Claims 1, 4-11 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 1 is indefinite in the recitation of a “PD-L1 nucleic acid,” because its relation to PD-L1 polypeptide(s) is unknown.  Claim 1 recites “a programmed death-ligand 1 ("PD-L1") nucleic acid,” and dependent claim 2 specifies that said PD-L1 nucleic acid “encodes” a PD-L1 polypeptide, i.e. the PD-L1 nucleic acid of claim 1 does not necessarily encode PD-L1.  Likewise, the specification discloses at [006] that “in one such embodiment, the PD-L1 nucleic acid encodes for a PD-L1 polypeptide,” again indicating that nucleic acids encoding PD-L1 are only a subset of the genus of PD-L1 nucleic acids.  Accordingly, the genus of PD-L1 nucleic acids may encompass such species as PD-L1 siRNA or antisense nucleic acids, and so its exact scope is unclear.

(ii) Claim 1 is further indefinite in the recitation of an “expression vector comprising a PD-L1 nucleic acid,” because it is unknown whether it is the PD-L1 nucleic acid or some other part of the vector that is being expressed.

(iii) Claims 4 and 9 are indefinite in the recitations of a “signaling domain” and “signaling sequence,” respectively, because their meaning is unclear.  A skilled artisan would understand the “signaling domain” of PD-L1 to refer to its cytoplasmic domain, which mediates transduction of the bidirectional signals from PD-1 and B7-1 into PD-L1-expressing cells (see e.g. Keir et al. 2008).  It appears however that the intended meaning may be that of “signal sequence,” as described e.g. in paragraph [0007] of the specification.

(iv) Claim 5 is indefinite in the recitation of “the N-terminal region of said PD-L1 polypeptide,” because it lacks proper antecedent basis in any of the base claims, and further because it is unknown how the N-terminal region is defined.  As presently recited, the claim may be interpreted to read on any single amino acid or dipeptide from SEQ ID NO: 1 except for the C-terminal amino acid or dipeptide.
 
(v) Likewise, claims 5 and 6 are indefinite in the recitation of a human IgG1 Fc region “or portion thereof,” because the “portion” is not defined.  Again, the claim may be interpreted to read on any single amino acid human IgG1 Fc region.

(vi) Claim 14 is indefinite in the recitation of the term “preferably,” because it is unclear whether or not the preferred embodiments constitute claim limitations.  Description of examples or preferences is properly set forth in the specification rather than the claims.

(vii) Claims 14-16 are indefinite in the recitation of a “PD-L1 nucleic acid,” because its relation to PD-L1 polypeptide(s) is unknown.  As addressed in subsection 
Claim 14 recites “a PD-L1 nucleic acid, wherein the sequence of said PD-L1 nucleic acid comprises at least one synonymous substitution compared to SEQ ID NO: 2.” While SEQ ID NO: 2 is an ORF encoding human PD-L1, the claim reads on a nucleic acid sequence comprising a single codon encoding an amino acid of the PD-L1 polypeptide, wherein the codon has a synonymous substitution.  In other words, claim 14 may be interpreted as reading on an expression vector comprising a nucleic acid of any sequence whatsoever, and therefore it is unknown what may be expressed from the vector.

(vii) Claim 15 is indefinite in the recitation of a nucleic acid sequence which is codon-optimized “for expression,” because it is unclear what type of expression the sequence is optimized for (e.g. expression in a specific cell type or in a specific host organism; a high or low level of expression, etc.).  The specification at [0034] discloses that in particularly preferred embodiments, the PD-L1 nucleic acid sequence is codon-optimized to “improve” expression, and it is suggested that applicant consider amending the claim accordingly. 

(viii) Claims 5-11 and 15-18 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9. Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not provide a sufficient enabling description of method for treating a generically recited “inflammatory disorder” comprising administering a PD-L1 [encoding] expression vector to the gastrointestinal tract of the patient.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claims encompass treatment of any inflammatory disorder, without limitation.  The method comprises a single step, wherein a PD-L1-expressing vector is administered to the patient’s gastrointestinal tract.  

According to the specification, the invention employs localized intestinal expression of PD-L1 for the treatment of inflammatory disorders “including, e.g., inflammatory bowel disease (e.g. ulcerative colitis, Crohn's disease, and the like) as well as graft-versus-host disease (GvHD) induced by organ or bone marrow transplant” 

The specification further describes a working example of treating a mouse model of GvHD induced by bone marrow transplant (Example 6) and a working example of treating a mouse model of T-cell induced colitis (Example 7).  The specification does not appear to provide guidance, direction, or working examples of any inflammatory diseases other than the mouse models in Examples 6 and 7.

Since the claimed method is based on “localized intestinal expression of PD-L1” [0005], it is not expected to affect organs or tissues outside of the gastrointestinal tract.  A person of skill in the art would have been aware that “inflammatory disorders” is a very broad category encompassing numerous pathological conditions, only a miniscule fraction of which involve intestinal tissues.  To name just a few, inflammation affects neural tissue in multiple sclerosis, joints in rheumatoid arthritis, skin in bacterial skin infections, and airways in bronchitis.  Therefore, an ordinary artisan readily recognize that treating the category of inflammatory diseases as broadly claimed by the recited method would almost certainly be unsuccessful and dangerous, and as such unnecessary, improper, and undue.


10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11. Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung et al. (US 20170189476; see entire document).

Sung teaches that PD-L1-Ig, a fusion protein composed of the extracellular domain of PD-L1 and a modified immunoglobulin Fc region, is effective in models of inflammatory bowel disease, colitis, psoriasis, asthma and arthritis (e.g. the Abstract; [0005], [0016], [0052]).  

The PD-L1 is a human protein of 290 amino acid residues (Accession Number: Q9NZQ7), consisting of N-terminal signal sequence (positions 1-18) and a mature protein (19-290).  The extracellular domain (19-239) comprises IgV (19-127) and IgC (134 to 226) domains, followed by transmembrane and cytoplasmic domains (e.g. [0067], [0068], [0058], [0060], [0002]).

A fusion of PD-L1 to IgG1 Fc can target activated T cells to suppress their activity in autoimmune diseases and organ transplantation (e.g. [0005]); however, human IgG1 causes CDC and ADCC, which must be reduced for the fusion to be therapeutically useful (e.g. [0007], [0008]).  Sung teaches several modified Fc variants (e.g. claim 16); as an example, a variant of SEQ ID NO: 44 comprises amino acid substitutions A327G, A330S and P331S of those recited in instant claim 7, as evidenced by the following alignment of instant SEQ ID NO: 4 translated into a polypeptide (“OrfNo4”) with Sung’s SEQ ID NO: 44 (“Sung44”) and further with the amino acid sequence of NCBI Accession No. AAC82527.1, entitled “Immunoglobulin gamma-1 heavy chain constant region, partial [Homo sapiens]” (“NCBI”), with the variant amino acids underlined:
OrfNo4 84 NAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPRE 143
Sung44 84 NAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPRE 143
NCBI  168 NAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPRE 227

Sung further teaches that PD-L1-Fc fusion protein can be administered to the subject in the form of a nucleic acid encoding the fusion protein, within an expression vector such as a viral vector of a recombinant bacterial or eukaryotic plasmid, which may be administered by an oral or rectal route (e.g. [0145]-[0149]).

PD-L1 can be linked to the Fc domain via a linker (e.g. [0079]), which may consist of Gly and Ser, for example comprise GSGGGGSGGGS (e.g. [0087]), which comprises the (GGGGS)1 sequence (underlined) recited in instant claim 6.

Accordingly, Sung teaches all of the limitations of instant claims 1-7, thereby anticipating the claimed invention. 



12. Claims 1-5, 9-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mozaffarian et al. (US 20090110667; see entire document).

Mozaffarian teaches methods of treating autoimmune and inflammatory diseases such as SLE, multiple sclerosis and Crohn's disease (e.g. [0018], [0040]) by administering agents which induce or increase PD-L1 expression by the cells of the patient (e.g. [0055], [0063], [0076]; claims 24, 31, 39).  A skilled artisan would readily understand that inducing PD-L1 expression by patient’s cells involves a full-length PD-L1 polypeptide, including the signal sequence, the extracellular domain with its constituent IgV and IgC domains, the transmembrane domain and the cytoplasmic domain.  One of the ways of inducing or increasing PD-L1 expression by the patient’s cells is by administering a PD-L1-encoding nucleic acid which is codon optimized for expression in humans (e.g. [0102]).  A codon optimized nucleic acid encoding PD-L1 

Mozaffarian teaches that methods of administering therapeutic agents include oral administration and other delivery routes available in the art (e.g. [0171]), in particular oral administration using formulations allowing the therapeutic agents to reach the intestines, without being significantly inactivated by gastric fluids in the stomach (e.g. [0174]).

Mozaffarian also notes PD-L1-Ig fusion protein as another therapeutic form of PD-L1 (e.g. [0141], [0167]).  As one of skill in the art would have been aware, “PD-L1-Ig” refers to a fusion of PD-L1 extracellular domain to immunoglobulin Fc region (as mentioned, for example, in paragraph [0005] of Sung et al. described in section 11 above).

Accordingly, Mozaffarian teaches all of the limitations of claims 1-4, 9-10 and 14-17.  

Claims 5 and 18 are included in the rejection for the following two reasons:
First, sine the recitation of “a human IgG1 Fc region or a portion thereof” does not specify the minimal size of the “portion,” the presence of a single amino acid residue from IgG1 Fc would satisfy the limitation. 
Second, given that only four subclasses of human immunoglobulins are utilized in a great majority of therapeutic fusion proteins (IgG1, IgG2, IgG3 and IgG4), all four of them would be at once envisaged by a skilled artisan.

Therefore, claims 1-5, 9-10 and 14-118 are anticipated by Mozaffarian’s teachings.



 would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.


14. The following prior art is cited of record but not presently relied upon:
US Pat. Pubs No. 20140341933, 20120076805, 20160220636, 20180214487, 20100035973, 20150139994, 20110178030, and 20130130965.


15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644